                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            CASE NO. 3:20-CV-021-MOC-DCK

 PHILIPS MEDICAL SYSTEMS                                )
 NEDERLAND B.V., PHILIPS NORTH                          )
 AMERICA LLC, and PHILIPS INDIA LTD.,                   )
                                                        )
                   Plaintiffs,                          )
       v.                                               )     ORDER
                                                        )
 TEC HOLDINGS, INC., TRANSTATE                          )
 EQUIPMENT COMPANY, INC., and                           )
 ROBERT A. WHEELER,                                     )
                                                        )
                   Defendants.                          )
                                                        )


            THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 372) filed by J. Christopher Jackson, concerning Brian K.

O’Bleness, on August 31, 2021. Brian K. O’Bleness seeks to appear as counsel pro hac vice for

Defendant Transtate Equipment Company, Inc. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

            IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 372) is GRANTED. Brian K.

O’Bleness is hereby admitted pro hac vice to represent Defendant Transtate Equipment Company,

Inc.

                                    Signed: August 31, 2021




       Case 3:20-cv-00021-MOC-DCK Document 375 Filed 08/31/21 Page 1 of 1
